03DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot due to the introduction of new references necessitated by amendments to the claims.
Newly added claim 17 is addressed in detail below (see sec. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamthe et al. (US 2018/0124138; “Kamthe”) in view of Gu et al. (US 2017/0272270; “Gu”).
Regarding claim 1, Kamthe teaches an information processing apparatus comprising: 
an information processing unit that performs a plurality of types of information processing for exchanging information with a device [Kamthe ¶ 0020, Fig. 2: processing resource 214 may be a central processing unit (CPU) for performing the functionality of instructions 218, 220, 222, or a combination thereof (i.e. plurality of types of information processing); ¶ 0018: and  may connect beacon sensor device 206 and the network device (i.e. facilitates information exchange with a network device)]; 
a wireless communication unit that is capable of transmitting and receiving a radio-wave or spatial-light wireless signal to and from the device [Kamthe ¶ 0014: beacon sensor device 206 may include a communication resource 208, wherein a communication resource refers to hardware to transmit and/or receive communications; ¶ 0013: transmission/reception of wireless communications]; and 
a communication control unit that controls the wireless communication unit so as to transmit, as a wireless signal, advertisement packets [Kamthe ¶ 0038: the processing resource to transmit a first advertisement frame, wherein the first advertisement frame may be transmitted by a beacon sensor, such as beacon sensor device 102 or 206] correlated with one or more types of information processing [Kamthe ¶ 0038: a first advertisement frame may have a first plurality of services enabled representing a subset of a total number of available services and corresponding to the services for the payload of the first advertisement frame] and including communication information that is necessary to exchange information or information to be provided [Kamthe ¶ 0016: An advertisement data frame may further include an access address, e.g., unique MAC address], 
the communication control unit performing control so as to continue transmission of the advertisement packets while adding or deleting a type of the advertisement packets to be transmitted [Kamthe ¶ 0039: a first advertisement frame may be changes to a second advertisement frame with different MAC address and payload format from the first advertisement frame] in accordance with a state of execution of the processing by the information processing unit [Kamthe ¶ 0040: a plurality of first services are disabled; ¶ 0041: and processing resource enables a second plurality of services corresponding to the second advertisement frame and may be different than the first plurality of services (i.e. the advertisement may be changes based on the state of available services); see also ¶ 0027 for details of enabling/disabling services].
However, Kamthe does not explicitly disclose continuing time-division transmission of advertisement packets, wherein in a case where a number of types of the advertisement packets is two or more, the communication control unit transmits the plurality of types of the advertisement packets in a round-robin manner at transmission timings assigned thereto.
However, in a similar field of endeavor, Gu teaches a system that continues time-division transmission of advertisement packets [Gu ¶ 0104: Bluetooth hub may alternately broadcast advertising packets for the dynamic virtual devices in a manner of time division multiplexing within a certain time cycle]; and 
wherein in a case where a number of types of the advertisement packets is two or more, the communication control unit transmits the plurality of types of the advertisement packets in a round-robin manner at transmission timings assigned thereto [Gu ¶ 0104, Fig. 8: the second Bluetooth chip may broadcast advertising packets on behalf of each of the Bluetooth devices on a round-robin basis, e.g., the second Bluetooth chip may broadcast advertising packets containing advertising data of the virtual device Lock_RP for a certain time period, next broadcast advertising packets containing advertising data of the virtual device Light_RP for another time period (here, advertisements of different types, e.g., Lock_RP, Light_RP are transmitted round-robin in a time-division type transmission; see ¶¶ 0084, 0094, and Fig. 13 describing/showing a round-robin advertising sequence)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of updating BLE advertisement packets based on currently enabled/disabled services as taught by Kamthe with the method of transmitting advertisements of different types in a time-division round-robin manner as taught by Gu.  The motivation to do so would be to extend the communication range of Bluetooth devices without having to increase the transmission power or production cost of the Bluetooth devices by advertising individual devices through use of an advertising hub [Gu ¶ 0005].

Regarding claim 15, Kamthe teaches an information processing method comprising: 
transmitting, as a radio-wave or spatial-light wireless signal, advertisement packets [Kamthe ¶ 0038: the processing resource to transmit a first advertisement frame, wherein the first advertisement frame may be transmitted by a beacon sensor, such as beacon sensor device 102 or 206; ¶ 0013: transmission/reception of wireless communications] correlated with one or more types of information processing, among a plurality of types of information processing for exchanging information with a device, to the device [Kamthe ¶ 0038: a first advertisement frame may have a first plurality of services enabled representing a subset of a total number of available services and corresponding to the services for the payload of the first advertisement frame; ¶ 0024: services are for transmitting certain data to/from device to/from network]; and 
performing control so as to continue transmission of the advertisement packets while adding or deleting a type of the advertisement packets to be transmitted [Kamthe ¶ 0039: a first advertisement frame may be changes to a second advertisement frame with different MAC address and payload format from the first advertisement frame] in accordance with a state of execution of the processing [Kamthe ¶ 0040: a plurality of first services are disabled; ¶ 0041: and processing resource enables a second plurality of services corresponding to the second advertisement frame and may be different than the first plurality of services (i.e. the advertisement may be changes based on the state of available services); see also ¶ 0027 for details of enabling/disabling services].
However, Kamthe does not explicitly disclose performing control so as to continue time-division transmission of the advertisement packets, wherein in a case where a number of types of the advertisement packets is two or more, the plurality of types of the advertisement packets are transmitted in a round-robin manner at transmission timings assigned thereto.
However, in a similar field of endeavor, Gu teaches performing control so as to continue time-division transmission of the advertisement packets [Gu ¶ 0104: Bluetooth hub may alternately broadcast advertising packets for the dynamic virtual devices in a manner of time division multiplexing within a certain time cycle]; and 
wherein in a case where a number of types of the advertisement packets is two or more, the plurality of types of the advertisement packets are transmitted in a round-robin manner at transmission timings assigned thereto [Gu ¶ 0104, Fig. 8: the second Bluetooth chip may broadcast advertising packets on behalf of each of the Bluetooth devices on a round-robin basis, e.g., the second Bluetooth chip may broadcast advertising packets containing advertising data of the virtual device Lock_RP for a certain time period, next broadcast advertising packets containing advertising data of the virtual device Light_RP for another time period (here, advertisements of different types, e.g., Lock_RP, Light_RP are transmitted round-robin in a time-division type transmission; see ¶¶ 0084, 0094, and Fig. 13 describing/showing a round-robin advertising sequence)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of updating BLE advertisement packets based on currently enabled/disabled services as taught by Kamthe with the method of transmitting advertisements of different types in a time-division round-robin manner as taught by Gu.  The motivation to do so would be to extend the communication range of Bluetooth devices without having to increase the transmission power or production cost of the Bluetooth devices by advertising individual devices through use of an advertising hub [Gu ¶ 0005].

Regarding claim 16, Kamthe teaches a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
transmitting, as a radio-wave or spatial-light wireless signal, advertisement packets [Kamthe ¶ 0038: the processing resource to transmit a first advertisement frame, wherein the first advertisement frame may be transmitted by a beacon sensor, such as beacon sensor device 102 or 206; ¶ 0013: transmission/reception of wireless communications] correlated with one or more types of information processing, among a plurality of types of information processing  for exchanging information with a device, to the device [Kamthe ¶ 0038: a first advertisement frame may have a first plurality of services enabled representing a subset of a total number of available services and corresponding to the services for the payload of the first advertisement frame; ¶ 0024: services are for transmitting certain data to/from device to/from network]; and 
performing control so as to continue transmission of the advertisement packets while adding or deleting a type of the advertisement packets to be transmitted [Kamthe ¶ 0039: a first advertisement frame may be changes to a second advertisement frame with different MAC address and payload format from the first advertisement frame] in accordance with a state of execution of the processing [Kamthe ¶ 0040: a plurality of first services are disabled; ¶ 0041: and processing resource enables a second plurality of services corresponding to the second advertisement frame and may be different than the first plurality of services (i.e. the advertisement may be changes based on the state of available services); see also ¶ 0027 for details of enabling/disabling services].
However, Kamthe does not explicitly disclose performing control so as to continue time-division transmission of the advertisement packets, wherein in a case where a number of types of the advertisement packets is two or more, the plurality of types of the advertisement packets are transmitted in a round-robin manner at transmission timings assigned thereto.
However, in a similar field of endeavor, Gu teaches performing control so as to continue time-division transmission of the advertisement packets [Gu ¶ 0104: Bluetooth hub may alternately broadcast advertising packets for the dynamic virtual devices in a manner of time division multiplexing within a certain time cycle]; and 
wherein in a case where a number of types of the advertisement packets is two or more, the plurality of types of the advertisement packets are transmitted in a round-robin manner at transmission timings assigned thereto [Gu ¶ 0104, Fig. 8: the second Bluetooth chip may broadcast advertising packets on behalf of each of the Bluetooth devices on a round-robin basis, e.g., the second Bluetooth chip may broadcast advertising packets containing advertising data of the virtual device Lock_RP for a certain time period, next broadcast advertising packets containing advertising data of the virtual device Light_RP for another time period (here, advertisements of different types, e.g., Lock_RP, Light_RP are transmitted round-robin in a time-division type transmission; see ¶¶ 0084, 0094, and Fig. 13 describing/showing a round-robin advertising sequence)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of updating BLE advertisement packets based on currently enabled/disabled services as taught by Kamthe with the method of transmitting advertisements of different types in a time-division round-robin manner as taught by Gu.  The motivation to do so would be to extend the communication range of Bluetooth devices without having to increase the transmission power or production cost of the Bluetooth devices by advertising individual devices through use of an advertising hub [Gu ¶ 0005].

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamthe in view of Gu in view of Tachiwa (US 2018/0084372; “Tachiwa”).
Regarding claim 2, Kamthe in view of Gu teaches the information processing apparatus according to claim 1, however, does not explicitly disclose wherein the information processing unit is capable of executing non-resident-type information processing, and the communication control unit adds a type of the advertisement packets corresponding to the non-resident-type information processing at a timing when the non-resident- type information processing is started, and deletes the type of the advertisement packets, which has been added temporarily, at a timing when the non-resident-type information processing is ended.
However, in a similar field of endeavor, Tachiwa teaches wherein the information processing unit is capable of executing non-resident-type information processing, and the communication control unit adds a type of the advertisement packets corresponding to the non-resident-type information processing at a timing when the non-resident- type information processing is started [Tachiwa ¶ 0043, Fig. 6: camera 100 starts image capturing (S602), and the Bluetooth low energy communication unit 202 transmits an advertising packet in which the value of Transport State Bits is “Temporarily Unavailable” (S603) (i.e. advertisement packet is added; Applicant’s spec. ¶ 0039 defines an “non-resident” processing as a process, execution of which is started or ended in response to occurrence of an event during operation of the image forming apparatus which is analogous to image capturing)], and 
deletes the type of the advertisement packets, which has been added temporarily, at a timing when the non-resident-type information processing is ended [Tachiwa ¶ 0043, Fig. 6: in a case where the camera 100 ends image capturing (S605), the Bluetooth low energy communication unit 202 transmits an advertising packet in which the value of Transport State Bits is “Off” (S606) (i.e. when processing ends the original advertisement is sent/added); here, the transport state bit corresponds to the image capture state].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of updating BLE advertisement packets based on currently enabled/disabled services as taught by Kamthe with the method changing an advertisement based on the processing state of a device service as taught by Tachiwa.  The motivation to do so would be to achieve power saving in a battery operated device [Tachiwa ¶ 0005].

Regarding claim 3, Kamthe in view of Gu teaches the information processing apparatus according to claim 1, however, does not explicitly disclose wherein the information processing unit is further capable of executing image processing for processing image information that indicates an image, and the communication control unit deletes at least one type of the advertisement packets to be transmitted at a timing when the information processing unit starts the image processing, and adds the type of the advertisement packets, which has been deleted temporarily, at a timing when the information processing unit ends the image processing.
However, in a similar field of endeavor, Tachiwa teaches wherein the information processing unit is further capable of executing image processing for processing image information that indicates an image, and the communication control unit deletes at least one type of the advertisement packets to be transmitted at a timing when the information processing unit starts the image processing [Tachiwa ¶ 0043, Fig. 6: Bluetooth low energy communication unit 202 of the camera 100 repetitively transmits an advertising packet in which the value of Transport State Bits is “Off” (i.e. first advertisement packet)… camera 100 starts image capturing (S602), and the Bluetooth low energy communication unit 202 transmits an advertising packet in which the value of Transport State Bits is “Temporarily Unavailable” (S603) (i.e. first type of packet is not transmitted/deleted, and second type of packet is transmitted)], and adds the type of the advertisement packets, which has been deleted temporarily, at a timing when the information processing unit ends the image processing [Tachiwa ¶ 0043, Fig. 6: in a case where the camera 100 ends image capturing (S605), the Bluetooth low energy communication unit 202 transmits an advertising packet in which the value of Transport State Bits is “Off” (S606) (i.e. when processing ends the original advertisement is sent/added)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of updating BLE advertisement packets based on currently enabled/disabled services as taught by Kamthe with the method changing an advertisement based on the processing state of a device service as taught by Tachiwa.  The motivation to do so would be to achieve power saving in a battery operated device [Tachiwa ¶ 0005].

Regarding claim 4, Kamthe in view of Gu in view of Tachiwa teaches the information processing apparatus according to claim 2, however, Kamthe does not explicitly disclose wherein the information processing unit is further capable of executing image processing for processing image information that indicates an image, and the communication control unit deletes at least one type of the advertisement packets to be transmitted at a timing when the information processing unit starts the image processing, and adds the type of the advertisement packets, which has been deleted temporarily, at a timing when the information processing unit ends the image processing.
However, Tachiwa teaches wherein the information processing unit is further capable of executing image processing for processing image information that indicates an image, and the communication control unit deletes at least one type of the advertisement packets to be transmitted at a timing when the information processing unit starts the image processing [Tachiwa ¶ 0043, Fig. 6: Bluetooth low energy communication unit 202 of the camera 100 repetitively transmits an advertising packet in which the value of Transport State Bits is “Off” (i.e. first advertisement packet)… camera 100 starts image capturing (S602), and the Bluetooth low energy communication unit 202 transmits an advertising packet in which the value of Transport State Bits is “Temporarily Unavailable” (S603) (i.e. first type of packet is not transmitted/deleted, and second type of packet is transmitted)], and adds the type of the advertisement packets, which has been deleted temporarily, at a timing when the information processing unit ends the image processing [Tachiwa ¶ 0043, Fig. 6: in a case where the camera 100 ends image capturing (S605), the Bluetooth low energy communication unit 202 transmits an advertising packet in which the value of Transport State Bits is “Off” (S606) (i.e. when processing ends the original advertisement is sent/added)].
The motivation to combine these references is illustrated in the rejection of claim 2 above.

Regarding claim 5, Kamthe in view of Gu in view of Tachiwa teaches the information processing apparatus according to claim 3, however, Kamthe does not explicitly disclose wherein the communication control unit deletes the type of the advertisement packets corresponding to connection- type information processing, which involves connection with the device to exchange information, at the timing when the information processing unit starts the image processing.
However, Tachiwa teaches wherein the communication control unit deletes the type of the advertisement packets corresponding to connection- type information processing, which involves connection with the device to exchange information, at the timing when the information processing unit starts the image processing [Tachiwa ¶ 0043, Fig. 6: Bluetooth low energy communication unit 202 of the camera 100 repetitively transmits an advertising packet in which the value of Transport State Bits is “Off” (i.e. first advertisement packet)… camera 100 starts image capturing (S602), and the Bluetooth low energy communication unit 202 transmits an advertising packet in which the value of Transport State Bits is “Temporarily Unavailable” (S603) (i.e. first type of packet is not transmitted/deleted, and second type of packet is transmitted); ¶ 0024: camera 100 stores information about a wireless LAN communication function status of the camera 100 in Transport State Bits, wherein “Off” is defined as a state where shifting to a wireless LAN connectable state is possible when requested via Bluetooth low energy (i.e. corresponds to connection-type information processing)].
The motivation to combine these references is illustrated in the rejection of claim 3 above.

Regarding claim 6, Kamthe in view of Gu in view of Tachiwa teaches the information processing apparatus according to claim 4, however, Kamthe does not explicitly disclose wherein the communication control unit deletes the type of the advertisement packets corresponding to connection- type information processing, which involves connection with the device to exchange information, at the timing when the information processing unit starts the image processing.
However, Tachiwa teaches wherein the communication control unit deletes the type of the advertisement packets corresponding to connection- type information processing, which involves connection with the device to exchange information, at the timing when the information processing unit starts the image processing [Tachiwa ¶ 0043, Fig. 6: Bluetooth low energy communication unit 202 of the camera 100 repetitively transmits an advertising packet in which the value of Transport State Bits is “Off” (i.e. first advertisement packet)… camera 100 starts image capturing (S602), and the Bluetooth low energy communication unit 202 transmits an advertising packet in which the value of Transport State Bits is “Temporarily Unavailable” (S603) (i.e. first type of packet is not transmitted/deleted, and second type of packet is transmitted); ¶ 0024: camera 100 stores information about a wireless LAN communication function status of the camera 100 in Transport State Bits, wherein “Off” is defined as a state where shifting to a wireless LAN connectable state is possible when requested via Bluetooth low energy (i.e. corresponds to connection-type information processing)].
The motivation to combine these references is illustrated in the rejection of claim 2 above.

Allowable Subject Matter
Claims 7-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474